DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments on the Information Disclosure Statements
The examiner notes that two IDSs submitted on different days (06/04/2021 and 06/08/2021) have been filed which contain the exact same set of references. Therefore it may compact prosecution for the applicant to review their IDS submissions to ensure that all documents intended to be submitted and considered before the payment of the issuance fees have been properly provided for review.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Schneider on 05/11/2022.

The application has been amended as follows: 

In claim 9 at lines 5-6: the phrase “shaft main body including” is replaced by ---shaft main body portion including---.

In claim 9 at line 8: the phrase “shaft main body being” is replaced by ---shaft main body portion being---.

In claim 9 at line 10 the phrase “shaft main body” is replaced by ---shaft main body portion---.

In claim 9 at line 12 the phrase “shaft main body” is replaced by ---shaft main body portion---.

In claim 9 at line 21 the phrase “shaft main body” is replaced by ---shaft main body portion---.

In claim 9 at line 30: the phrase “i) a guide wire” is replaced by ---i) the guide wire---.

In claim 9 at line 31: the phrase “shaft main body” is replaced by ---shaft main body portion---.

In claim 9 at line 34: the phrase “shaft main body” is replaced by ---shaft main body portion---.

In claim 19 at line 6: the phrase “shaft main body including” is replaced by ---shaft main body portion including---.

In claim 19 at line 8: the phrase “shaft main body being” is replaced by ---shaft main body portion being---.

In claim 19 at line 10: the phrase “shaft main body” is replaced by ---shaft main body portion---.

In claim 19 at line 13: the phrase “shaft main body” is replaced by ---shaft main body portion---.

In claim 19 at line 28: the phrase “shaft main body” is replaced by ---shaft main body portion---.

In claim 19 at line 37: the phrase “i) a guide wire” is replaced by ---i) the guide wire---.

In claim 19 at line 38: the phrase “shaft main body” is replaced by ---shaft main body portion---.

In claim 19 at line 41: the phrase “shaft main body” is replaced by ---shaft main body portion---.

In claim 20 at line 6: the phrase “shaft main body including” is replaced by ---shaft main body portion including---.

In claim 20 at line 8: the phrase “shaft main body being” is replaced by ---shaft main body portion being---.

In claim 20 at line 10: the phrase “shaft main body” is replaced by ---shaft main body portion---.

In claim 20 at line 11: the phrase ---for receiving a guide wire--- is removed.

In claim 20 at line 13: the phrase “shaft main body” is replaced by ---shaft main body portion---.

In claim 20 at line 23: the phrase “shaft main body” is replaced by ---shaft main body portion---.

In claim 20 at line 40: the phrase “shaft main body” is replaced by ---shaft main body portion---.

In claim 20 at line 46: the phrase “shaft main body” is replaced by ---shaft main body portion---.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant has pointed out in their remarks filed 06/03/2021 (e.g. see pages 14-15) that the they have included substantial further limitations in order to more narrowly define and also differentiate the claims from the prior art. While the case that they have overcome the previous arts of Oborn and Leary is clear, the examiner notes that the combination of limitations, particularly of how the shaft is structured and interacts with the hub, appear to be both novel and unobvious over the prior art for much the same reasons provided by the applicant on page 17 of the 06/03/2021 remarks. Additionally, it is recognized that the newly added dependent claims provided by the supplemental amendment of 06/04/2021 are allowable by virtue of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793